DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments/Arguments
The amendment filed 01/13/2022 has been filed.  Claims 1-20 remain pending in the application.  Claims 12-20 remain withdrawn in the application.  Applicant’s amendments to the drawings have overcome the objection previously set forth in the Non-Final Office Action mailed 01/31/2022.  Applicant’s amendments to the specification have overcome each and every specification objection previously set forth in the Non-Final Office Action mailed 01/31/2022.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3-4 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Specifically claim 3 includes the recitation “the heating step is performed in a furnace using a dwell time of up to 600 seconds”, which is indefinite because it is unclear to the examiner if the heating step is required or not.  Independent claim 1 states that the steel is heated, however claim 3’s recitation of “a dwell time of up to 600 seconds” includes zero seconds meaning that the steel is not heat treated thus broadening the scope of claim 1.  It is unclear to the examiner if claim 3 is attempting to broaden claim 1, or if the term “up to” does not include zero seconds.  The examiner interprets the instant claim to be met by any dwell time of 600 seconds or less excluding zero seconds absent a specific indication to the contrary.  Claim 4 is further rejected as being indefinite as being dependent upon claim 3.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 11 rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 11 merely requires the annealing temperature to be between Ac1 and Ac3, however claim 11 is dependent upon claim 1 which also discloses annealing between Ac1 and Ac3.  The examiner notes that the applicant defines “intercritical annealing” as annealing between Ac1 and Ac3 temperatures [page 3 lines 35-37, instant spec] and so the term “intercritically annealed” in claim 11 is not further limiting.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-7 and 9-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Corquillet et al. (US 2008/0308194 A1) herein Corquillet.
Regarding claim 1, Corquillet teaches
Forming a steel part through the use of a forming tool [0026, Corquillet], which examiner submits is equivalent to a form hardening process.
A steel composition comprising silicon of 0.001-3.0 weight % [0044, Corquillet].
A multiphase steel that can comprise two phases, such as ferrite and martensite [0065, Corquillet], thus being dual phase.
Heat the steel above Ac1 and below Ac3, forming austenite, which examiner submits meets an annealing temperature above an austenization temperature [0057, Corquillet].  After heating, the part is placed in a forming tool to hot-form said part [0026, Corquillet], a "forming tool" meaning any tool that allows a part to be obtained from a blank [0029, Corquillet] which the examiner submits includes a press.  The forming tool cools the part into a multiphase steel [0027, Corquillet].
The steel has Ac1 and Ac3 temperatures and is annealed between those temperatures [0025, Corquillet].
Corquillet does not specifically disclose “an Ac1 temperature above 715°C and an Ac3 temperature above 950°C”, however the examiner submits that these properties would naturally flow from the steel of Corquillet.  The examiner notes that Ac1 and Ac3 temperatures are dependent upon the steel composition, as is recognized by the applicant [page 4 lines 15-26, instant spec], the examiner further notes that Corquillet discloses steel with an overlapping steel composition with the instant application’s steel as shown below in Table 1.  The examiner submits that one of ordinary skill in the art would expect Ac1 temperatures above 715°C and Ac3 temperatures above 950°C to naturally flow from the steel of Corquillet because it comprises an overlapping steel composition with the steel of the instant application.  See MPEP 2145 and 2112.
Table 1

Instant application, mass% [page 6 lines 22-23, instant spec]
Corquillet, weight% [0009]
C
0.02-0.12 [page 6 line 25]
0.01-0.50 [0010]
Mn
0.5-2.0 [page 6 line 27]
0.50-3.0 [0011]
Si
0.5-2.0 [page 6 line 26]
0.001-3.0 [0012]
Al
0.5-1.5 [page 6 line 29]
0.005-3.0 [0013]
Mo
Not specified
≤1.0 [0014]
Cr
0.3-1.0 [page 6 line 28]
≤1.5 [0015]
P
Not specified
≤0.10 [0016]
Ti
<0.20 [page 6 line 31]
≤0.20 [0017]
V
Not specified
≤1.0 [0018]
Ni
Not specified
≤2.0 [0020] optional
Cu
Not specified
≤2.0 [0021] optional
S
Not specified
≤0.05 [0022] optional
Nb
<0.20 [page 6 line 30]
≤0.15 [0023] optional
Fe and impurities
Balance [page 6 line 33]
Balance [0023]


The steel is soaked at the annealing temperature to form 25-75% austenite which then forms hardening phases such as martensite and bainite upon cooling [0079, Corquillet].  After cooling the steel comprises 25-75% ferrite, meaning upon entering the cooling press the microstructure was a matrix of ferrite and austenite [0082, Corquillet].  The examiner notes that the recitation of “only partial austenization of the dual phase steel occurs, yielding a matrix that includes ferritic and austenitic components when the dual phase steel enters the cooling press” is merely an instance of functional language which is considered to simply mean that the annealing is not held for so long at an austenizing temperature that the entire steel becomes austenite, absent concrete evidence to the contrary.  See MPEP 2173.05(g).  This functional language limitation is met as the steel only forms 25-75% austenite before cooling with the rest being ferrite, meaning only partial austenization of the steel occurred.
Regarding claim 2, Corquillet teaches blanks where the Ac3 temperature is 875°C [0113] and samples of these blanks were annealed at 800°C and 840°C [Table IV, Corquillet], this steel comprising 1.5 weight % silicon [Table III, Corquillet].  The examiner notes this exemplary prior art composition and annealing temperature that falls within a claimed composition range and annealing temperature range anticipates said claimed ranges.  See MPEP 2131.01(I).  Alternatively, Corquillet teaches heating blanks for a soak time above Ac1 and below Ac3 [0098, Corquillet] which examiner notes overlaps with the instantly claimed above “800°C and less than the Ac3 temperature” for any steel that has an Ac3 value above 800°C which includes, but is not limited to, the embodiments described in [0106, Corquillet] and [0113, Corquillet].  The examiner notes that the overlap between the annealing temperatures of Corquillet and that of the instant claim is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 3, Corquillet teaches that during annealing the soak time is dependent upon steel thickness, for a thickness of 0.3-3 mm the soak time is 10-1000 seconds [0080, Corquillet].  The examiner notes that the overlap of the soak time of the instant application and that of Corquillet is prima facie evidence of obviousness.  See MPEP 2144.05(I).  Corquillet does not specifically teach the tool used for annealing, however the examiner submits it would be obvious to one of ordinary skill in the art to use a furnace for the purpose of annealing because furnaces are well known heating apparatuses in the art of metallurgy to one of ordinary skill.
Regarding claim 4, the examiner notes that the recitation “wherein the Ac3 value of the dual-phase steel is high enough that the degree of austenization occurring with the dwell and time and the temperature is between 50 volume % and 90 volume %” is an instance of functional language which is considered to merely require an Ac3 value, annealing temperature, and dwell time that achieves the instantly claimed austenite amount.  Since Corquillet teaches soaking at an annealing temperature to form 25-75% austenite by area, the examiner submits that overlapping values of Ac3 temperature, annealing duration, and temperature naturally flowing from Corquillet would have reasonably met the aforementioned function; and the examiner further notes that area measurements are equivalent to volume measurements in terms of microstructure measurements [0079, Corquillet].  The examiner notes that the overlap of the austenite content of the instant claim and that of Corquillet is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claims 5 and 9, Corquillet teaches a cooling rate in the forming tool at a rate high enough to form the desired microstructure, preferably greater than 10°C/sec [0081, Corquillet], the examiner notes that °C/sec and K/sec are equivalent.  The examiner notes that the overlap of the cooling rates of the instant claims and that of Corquillet is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claims 6-7, Corquillet teaches transferring the heated steel into a forming tool for forming and cooling immediately after heating and soaking [0058, Corquillet].  The examiner submits that this means the loading temperature should be about the same as the annealing temperature range, which as discussed above is between Ac1 and Ac3, because if the steel is “immediately” transferred to the forming tool then no time should pass in which the material would have cooled and thus the temperature when the steel is loaded into the tool should be about the same as it was when the annealing step ends.  An example of the Ac1 and Ac3 range of Corquillet is an Ac1 of 705°C and an Ac3 of 815°C [0106, Corquillet].  The examiner notes that the overlap of the loading temperature of the instant claims and that of Corquillet is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 10, Corquillet teaches steel comprising an aluminum content of 0.005-3.0 weight % [0045, Corquillet].  The examiner notes that the overlap of the aluminum content of the instant claim and that of Corquillet is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Regarding claim 11, as discussed above Corquillet teaches heating the steel between Ac1 and Ac3, which examiner notes means it is being intercritically annealed.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Corquillet et al. (US 2008/0308194 A1) herein Corquillet, as applied to claims 1-7 and 9-11 above, and further in view of Schwinghammer et al. (US 2014/0020795 A1), herein Schwinghammer.
As discussed above, independent claim 1 is obvious in view of Corquillet.  Corquillet does not disclose a loading temperature of 400-650°C, however the examiner submits that doing so would be obvious to one of ordinary skill in the art in view of Schwinghammer.  Schwinghammer teaches performing the quenching and forming at a lower temperature so as to achieve a delayed transformation of the austenite into martensite so as to avoid crack formation [0026, Schwinghammer] which occurs for steel blanks coated with zinc or a zinc alloy [0025, Schwinghammer].  Schwinghammer teaches to use a quenching and forming temperature in a range of 450-700°C [0044, claim 1, Schwinghammer].  Corquillet teaches the coating of steel with zinc or zinc alloys prior to cutting the steel into blanks [0056, Corquillet].  The examiner submits that it would be obvious to perform the delayed forming and quenching of steel as taught by Schwinghammer in order to avoid crack formation, and thus use a loading temperature of 450-700°C.  The examiner notes that the overlap of the loading temperatures of the instant claim and that of Corquillet modified by Schwinghammer is prima facie evidence of obviousness.  See MPEP 2144.05(I).
Response to Arguments
Applicant's arguments filed 04/06/2022 have been fully considered but they are not persuasive.
Applicant argues that Corquillet does not disclose or suggest applicant’s claimed Ac1 temperature greater than 715°C and Ac3 temperature greater than 950°C, and instead Corquillet teaches Ac1 temperatures of 705°C and 751°C and Ac3 temperatures of 815°C and 875°C.  The examiner cannot concur.  Firstly, although Corquillet does disclose Ac1 temperatures of 705°C and 751°C and Ac3 temperatures of 815°C and 875°C, the examiner notes that these are examples that do not limit the scope of the steel of Corquillet, “A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including nonpreferred embodiments.” See MPEP §2123 (I). Furthermore, “disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  See MPEP §2123 (II).  Further, as discussed above Corquillet discloses a steel composition which overlaps with the steel composition disclosed by the instant application which would be expected to cause the instantly claimed Ac1 and Ac3 temperature ranges to naturally flow from the steel of Corquillet.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/ANTHONY M LIANG/Primary Examiner, Art Unit 1734